DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 06/27/2022. In the paper of 06/27/2022, Applicant amended claims 8-9 and 15. Claims 8-9 and 14-15 are reconsidered.

Response to Arguments
Withdrawn Rejection(s)
The rejection of claims 8-9 and 14-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of claim amendments.

Maintained Rejection(s)
The rejection of claims 8-9 and 14-15 under 35 U.S.C. §101 is maintained but modified as necessitated by the claim amendments.

Argument(s)
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive as follows. Applicant argues that claim 8 do not seek to tie up the correlation between bacteria-derived extracellular vesicles and Parkinson’s disease and applies the correlation between extracellular vesicles derived from bacteria of the genera Agrobacterium, Delftia, Acinetobacter, and Actinomyces and Parkinson’s disease to determine whether a human subject is to be diagnosed with Parkinson’s disease (Remarks, pg 14, 1st para).
This argument is not persuasive because the correlation between extracellular vesicles derived from bacteria of the genera Agrobacterium, Delftia, Acinetobacter, and Actinomyces and Parkinson’s disease and the presence/risk of Parkinson’s disease in human subject is patent ineligible/ judicially excluded subject matter which the claims rely upon to diagnose. 
None of claims 8-9 and 14-15 recite any steps/process(es) beyond judicial exceptions that could be construed as a practical application beyond the relationship between levels of extracellular vesicles derived from bacteria of the genera Agrobacterium, Delftia, Acinetobacter, and Actinomyces and Parkinson’s disease.
To obviate 35 U.S.C 101 rejection, Applicant may recite (additional) elements in the claims that allow the claims as a whole to be significantly more than judicial exceptions and/or that integrates the judicial exceptions of the claims into a practical application.

Applicant argues that forming a diagnostic model imposes meaningful limits on the judicial exception and integrates the judicial exception into a practical application (Remarks, pg 14, section II). This arguments is not persuasive because the diagnostic model constitutes a judicial excluded subject matter (abstract idea) since the model corresponds to a mathematical representative of levels of extracellular vesicles derived from bacteria of the genera Agrobacterium, Delftia, Acinetobacter, and Actinomyces. To obviate 35 U.S.C 101 rejection, Applicant may recite additional elements in the claims that allow the claims as a whole to be significantly more than judicial exceptions and/or that integrates the judicial exceptions of the claims into a practical application.

Applicant argues that steps (c) and (d) recite more than information gathering (Remarks, section (i) pg 15-17). This argument is not persuasive because the argument relies on subject matter that cannot confer patentability since the limitations recited by steps (c) and (d) of claim 8 are construed as being directed to subject matter that cannot confer patentability under guidance provided by M.P.E.P 2106. 04 (a)(2). Steps (c) and (d) rely on diagnostic model which corresponds to a mathematical representative of levels of extracellular vesicles e.g. vesicles derived from bacteria of the genera Agrobacterium, Delftia, Acinetobacter, and Actinomyces. Such diagnostic model(s) are construed as being drawn to elements belonging within the abstract ideas groupings, that are judicial exception.

Applicant argues that steps (a) and (b) of metagenomics are not routine in diagnosing Parkinson’s disease (Remarks, section (ii) pg 17-18). This argument is not persuasive because the argument relies on subject matter that cannot confer patentability since the relationship between the metagenome/microbial diversity and disease status/presence/absence of a disease is a judicially excluded subject matter. 

Applicant is reminded that in order to obviate the 35 U.S.C. 101 rejection, the claims are required to recite (additional) elements beyond judicial exceptions that integrate the claims judicial exceptions if any is recited, into a practical application and/or allow the claims as a whole, to amount to significantly more than judicial exception(s)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-9 and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural law or a natural correlation without significantly more. 

The analysis
The eligibility of claims 8-9 and 14-15 are considered in light of the revised Patent Subject Matter Eligibility Guidance (revised June 2020), the Berkheimer Memo and M.P.E.P section 2103- 2106.07 (c).
	The eligibility analysis requires one to address the following questions: 
(i) Step 1 – Is the claim directed to one of the four statutory categories (i.e., process, machine, manufacture or composition of matter); 

Step 1
Step 1 requires a determination of whether the claims are directed to a process, machine, manufacture, or a composition of matter. In the instant case, the Step 1 requirement is satisfied as the claims are directed to methods (i.e. processes).
Accordingly, claims 8-9 and 14-15 are directed to one of the four statutory categories (i.e. process). 

Step 2
Step 2 is a two-part analysis: Step 2A and Step 2B. Step 2A is further divided into two prongs.
Step 2A, prong 1 requires a determination of whether the claims are directed towards a judicial exception, i.e. a law of nature, natural phenomenon, or an abstract idea. 
Step 2A, prong 2 requires an analysis of whether the judicial exception integrated into a practical application if the claim recites a judicial exception under Prong 1.

Step 2A
With respect to Step 2A, claims 8-9 and 14-15 are directed to a judicial exception (i.e., a natural phenomenon, law of nature as disclosed below). 
The process of claims 8-9 and 14-15 rely on increase or decrease in enumerated 16S rDNA sequences from bacteria-derived extracellular vesicles from samples of subject group who is suspected of being at risk of developing Parkinson’s disease, and from a normal individual group so as to provide the level of extracellular vesicles which is further provided to calculate risk of developing Parkinson’s disease. 
Accordingly, claims 8-9 and 14-15 recite a natural correlation between DNA content of bacteria-derived extracellular vesicles as determined by PCR amplification of 16S rDNA sequences, and Parkinson’s disease diagnosis of subjects suspected of being at risk of developing Parkinson’s disease. 

Further, claim 8 also recite additional judicial exceptions/abstract idea(s) in step (c) of “selecting the bacteria-derived extracellular vesicles exhibiting a p-value loss than 0.05 between the two group in a t-test and a difference of two-fold or more in mean value between the two groups” and a step (d) of “forming a diagnostic model based on diagnostic performance indexes comprising an area under curve (AUC), accuracy, sensitivity, or specificity calculated by logistic regression analysis…”. See M.P.E.P.2106.04(a)(2) which discloses types of abstract idea groupings. Steps (c) and (d) of claim 8 are construed as relying on mathematical concepts/relationships and/or mathematical calculations. 

Step 2A,  prong 2
Concerning prong Two of step 2A which ask whether the claims recite additional elements that integrate the judicial exception into a practical application, claims 8-9 and 14-15 also do not recite any additional elements that integrate the judicial exception into a practical application because mathematical analysis of steps (c) and (d) of claim 8 are judicial exception(s) that are required to transform/use the natural correlation.

	MPEP 2106.04(d)(II) states:
Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).
The additional elements of claims 8-9 and 14-15 are: isolating bacteria-derived extracellular vesicles from subject groups and extracting DNA from isolated bacterial-derived extracellular vesicles, performing PCR using SEQ ID NOS: 1-2 to amplify bacterial 16S rDNA sequences, and sequencing the PCR products”.
Turning to the considerations indicated above:
MPEP 2106.04(d)(1): See discussion under MPEP 2106.05(a) below.
MPEP 2106.05(a): MPEP 2106.05(a)(II) states: “Consideration of improvements is relevant to the eligibility analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology.” This MPEP section sets forth examples of cases where an improvement in technology may or may not be sufficient to show an improvement to technology. The closest example to the present claims would be: “Using well-known standard laboratory techniques to detect enzyme levels in a bodily sample such as blood or plasma, Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1355, 1362, 123 USPQ2d 1081, 1082-83, 1088 (Fed. Cir. 2017)”, which was an example that was indicated as “not sufficient”. The claimed invention does not appear to confer improvements in the technologies of nucleic acid amplification or sequencing. The claimed invention purportedly allows for a diagnosis of Parkinson’s disease, but no evidence is presented that supports that the claimed invention is an improvement over other methods of diagnosing Parkinson’s disease.
MPEP 2106.05(b): The claimed invention is not tied to a particular machine.
MPEP 2106.05(c): The claimed invention does not effect a transformation or reduction of an article to a different state or thing.
MPEP 2106.05(e): “Other Meaningful Limitations”. MPEP 2106.05(e) states: “The phrase "meaningful limitations" has been used by the courts even before Alice and Mayo in various contexts to describe additional elements that provide an inventive concept to the claim as a whole.” However, this MPEP section also indicates that limitations are not “meaningful” if they “were well-understood, routine, conventional activity recited at a high level of generality” or “were well-understood, routine, conventional data-gathering activities”. The additional elements of isolating bacteria-derived extracellular vesicles from subject groups, extracting DNA from extracellular vesicles, performing PCR to amplify bacterial 16S rDNA using primers corresponding to SEQ ID NOs 1 and 2, sequencing, were all well-understood, routine and conventional as evidenced by the prior art; see discussion under step 2B below.
MPEP 2106.05(f): because the other considerations 2106.05(a)-(c), (e), (g) and (h)) do not support patent eligibility, the additional elements recited in the claims amount to mere instructions to “apply” the natural correlation between Parkinson’s disease and the levels of extracellular vesicles from various bacteria.
MPEP 2106.05(g): The additional elements of isolating bacteria-derived extracellular vesicles from subject groups, extracting DNA from extracellular vesicles, amplify DNA and sequencing the DNA represent “insignificant extra-solution activity” since these are direct to “mere data gathering”. 
MPEP 2106.05(h): Limiting the claimed invention to assessing levels of bacterial DNA by amplification and sequencing is merely limiting the application of the judicial exception to a particular, known, technological environment (i.e. as opposed to using a different, known technology, such as microarray analysis or quantitative PCR). 
In view of the foregoing, claims 8-9 and 14-15 are rejected under 35 U.S.C. 101 for being directed to ineligible subject matter.

Step 2B
The second part, Step 2B of the two-step analysis is drawn to determining whether any element or combination of elements, in the instant claims is/are sufficient to ensure that the claims as a whole amounts to significantly more than the judicial exception. The factors to consider under this step are the same as those under step 2A, prong 2, with the additional consideration of whether the additional elements were “well-understood, routine and conventional activity” (MPEP 2106.05(d)).
isolating bacteria-derived extracellular vesicles from subject groups, extracting DNA from isolated extracellular vesicles, amplifying 16S rDNA using primers corresponding to SEQ ID NOs 1 and 2, and sequencing the DNA were well-understood, routine and conventional activities.  
The prior art of Young Yoo et al. (2016, previously cited) which established that isolating bacteria-derived extracellular vesicles from a subject sample, isolating nucleic acids from the bacteria EV, amplification of a 16S rDNA sequence of the isolated nucleic acids and performing 454 sequencing to determine the compositional difference in microbial taxa between bacteria derived EV of a subject sample and bacteria derived EV of a normal individual sample as routine and conventional (see Young Yoo et al., abstract). 
The prior art of Kuslich et al. (WO2011/127219A1, previously cited) establish isolating extracellular vesicles from a subject sample and analyzing biomarker content of the vesicles to diagnose Parkinson’s disease (Kuslich et al., para [00606]).
	The prior art of Scheperjans et al. (WO2015/181449A1, previously cited) performs 16S rDNA amplification using universal primers on extracted DNA of a subject sample i.e. feacal sample and determine the relative abundances of one or multiple microbial taxa in a sample via sequencing (see Scheperjans et al., pg 16, section entitled “sequencing and sequence quality control” and pg 19, Table 3, pg 20, Tables 4a -4b, etc). The abundances of all the other families (of Table 5) except for Ruminococcaceae were independently related to PD diagnosis. Ruminococcaceae abundance was significantly associated only with levels of Prevotellaceae suggesting that the higher levels of Ruminococcaceae in the PD group were not related to PD itself, but rather compensating lower levels of Prevotellaceae” (Scheperjans et al., pg 22, ln 17-22). 
The prior art of Gosiewski et al. (WO2017/009693A1, pub. Jan 19, 2017, previously cited) teach use of the instant SEQ ID NOS: 1-2 i.e. primers F and R (see pg 4, ln 8-9) for 16S rDNA amplification.

With respect to Step 2B, claims 8-9 and 14-15 do not recite any additional elements so that the claim amounts to significantly more than the judicial exception since there are no additional processes/steps recited beyond step (d) of claim 8 that apply the judicial exceptions into a practical application so as to allow the claims to amount to significantly more than claims that rely on judicial exceptions.

Therefore, claims 8-9 and 14-15 are regarded as patent-ineligible subject matter.

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637